                           DEBTOR SARAI SERVICES GROUP, INC.’S
                   SUMMARY OF CLAIMS REGISTER (as December 20, 2019)


Secured Claims
          Everest Business Funding                   Doc. 6-1    $    66,717.83

          Pearl Delta Funding LLC                    Doc. 30-2   $   133,855.00

          Lynda Hall, Tax Collector                  Doc. 40-1   $      3,041.79

          TOTAL OF SECURED CLAIMS                                $    203,614.62


Priority Unsecured Tax Claims
          Alabama Department of Revenue              Doc. 8-1    $        253.13

          U.S. Internal Revenue Service              Doc. 1-1    $    437,043.28
(*est.)

          TOTAL OF PRIORITY UNSECURED CLAIMS                     $     437,296.41


Unsecured Employee Wage /Benefits Claims
          Donald Buchanan                            Doc. 16-1   $       7,210.80

          Reginald Lewis                             Doc. 17-1   $        3,115.20

          Lee Roy Adams                              Doc. 20-1   $       3,262.73

          James C. Mitchell                          Doc. 26-1   $   1,039,256.00

          Timothy S. Milby                           Doc. 32-1   $      16,685.28

          Cindy C. Milby                             Doc. 33-1   $       8,994.04

          U.S. Dep’t of Labor, on behalf of the WW   Doc. 34-1   $     722,651.98
          Contractors Inc. 401(k) Plan

          Rebecca Burrow                             Doc. 38-1   $       1,750.38

          Noriko Leeth                               Doc. 47-1   $       3,744.14

          Patrick Clay                               Doc. 48-2   $       12,263.17

          TOTAL OF PRIORITY EMPLOYEE CLAIMS                      $   1,818,931.72
Unsecured Health Insurance Plan Premiums
          UnitedHealthcare Insurance Company   Doc. 18-2   $    133,915.32

          TOTAL OF PRIORITY HEALTHCARE CLAIMS              $   133,915.32

General Unsecured Claims
          U.S. Internal Revenue Service        Doc. 1-1    $    67,100.32
(*est.)

          American Express National Bank       Doc 2-1     $   152,708.08

          Alabama Department of Revenue        Doc. 8-1    $      133.00

          Capital One Bank (USA), N.A.         Doc. 19-1   $    41,336.28

          Refillin Galaxy LLC                  Doc. 31-1   $   170,462.74

          West Roofing Systems, Inc.           Doc. 37-1   $     6,450.00

          Silver Star Shopping Center, LLC     Doc. 41-1   $    21,574.04

          WW Contractors, Inc.                 Doc. 44-1   $          0.00

          Noriko Leeth                         Doc. 47-1   $      3,744.14

          TOTAL OF PRIORITY UNSECURED CLAIMS               $   463,507.74
                                  DEBTOR SSGWWJV LLC’S
                 SUMMARY OF CLAIMS REGISTER (as of June 21, 2019)


Unsecured Employee Wage /Benefits Claims
      Shannon R. Stewart                 Doc. 4-1            $       5,080.00

      Nancy Horne                        Doc. 5-1            $       2,861.28

      Pedro Martinez                     Doc. 6-1            $       2,475.20

      Richard Mason                      Doc. 7-1            $       3,447.84

      Mario A. Jimenez                   Doc. 8-1            $        1,701.04

      Howard Schowpe                     Doc. 9-1            $        3,759.84

      Mario A. Jimenez                   Doc. 10-1           $        1,034.00

      Shawn Freeman                      Doc. 11-1           $        3,447.84

      Chris N. Berniard                  Doc. 12-1           $        2,735.44

      Chris N. Berniard                  Doc. 13-1           $       12,593.40

      Wanda Norris                       Doc. 14-1           $        1,779.84

      Timothy Norris                     Doc. 15-1           $       3,646.08

      Donald D. Barker                   Doc. 16-1           $       3,065.28

      Douglas Edward Martin              Doc. 17-1           $      26,000.00

      Cecilia Cervantes Farrell          Doc. 18-1           $       9,888.04

      David W. Lane                      Doc. 19-1           $         730.00

      George Reed                        Doc. 20-1           $       1,600.00

      Shon P. Smith                      Doc. 21-1           $       3,426.80

      Jonathan Heird                     Doc. 23-1           $       4,100.00

      Carl Husicker                      Doc. 24-1           $       3,754.40

      Alberto Aguilar                    Doc. 26-1           $       3,048.00

      William Philip Terrice             Doc. 28-1           $        3,796.16
      Travis Menchaca                      Doc. 7-1 (filed in the case no. $       6,015.38
                                           18-82948 Claims Doc.)

      Juan Martinez                        Doc. 11-1 (filed in the case no. $      2,061.44
                                           18-82948 Claims Doc.)

      Juan L. Longoria                     Doc. 12-1 (filed in the case no. $     12,000.00
                                           18-82948 Claims Doc.)

      Javier D. Cortez                     Doc. 13-1 (filed in the case no. $     16,000.00
                                           18-82948 Claims Doc.)

      TOTAL OF PRIORITY UNSECURED CLAIMS                                   $    140,047.30

General Unsecured Claims
      Texas AirSystems, LLC                Doc. 1-1                        $       13,243.31

      Oaks Brothers, Inc.                  Doc. 2-1                        $       11,135.00

      Schneider Electric                   Doc. 22-1                       $      23,706.06
      Building Americas, Inc.

      Reliable First Protection LLC        Doc. 25-1                       $       10,135.48

      McMaster-Carr Supply Company         Doc. 29-1                       $        1,925.99

      Quality Janitorial Service           Doc. 30-1                       $       15,187.23

      Metropolitan Fire Extinguisher Co.   Doc. 31-1                       $      74,492.78

      Johnstone Supply                     Doc. 32-1 & Doc. 28-1 (filed in$         4,195.96
                                           18-82948 Claims Doc.)

      River City Mechanical, Inc.          Doc. 34-1 & Doc. 11-1 (filed in$        47,401.19
                                           the case no. 18-82950 Claims Doc.)

      Innovative Power Solutions           Doc. 33-1                       $      16,077.87

      Powers Mechanical Service Company Doc. 35-1                          $      30,397.23

      WW Contractors, Inc.                 Doc. 36-1                       $           0.00

      Zoro Tools, Inc.                     Doc. 37-1                       $       6,848.73

      Canon Financial Services, Inc.       Doc. 23-2 (filed in the case no. $     32,048.53
                                           18-82948 Claims Doc.)
Airetech Corporation              Doc. 24-1 (filed in the case no. $     1,625.34
                                  18-82948 Claims Doc.)

Performance Controls Group, LLC   Doc. 25-1 (filed in the case no. $     6,314.00
                                  18-82948 Claims Doc.)

Hurfo Ind.                        Doc. 27-1 (filed in the case no. $     1,369.36
                                  18-82948 Claims Doc.)

Barry Pool                        Doc. 29-1 (filed in the case no. $      702.08
                                  18-82948 Claims Doc.)

LifeProtection Sprinkler LLC      Doc. 36-1 (filed in the case no. $     4,577.58
                                  18-82948 Claims Doc.)

Twin Fire Protection              Doc. 39-1 (filed in the case no. $    11,700.00
                                  18-82948 Claims Doc.)

Infraredteam LLC                  Doc. 45-1 (filed in the case no. $     2,600.00
                                  18-82948 Claims Doc.)

U.S. DOL / Wage and Hour Div.     Doc. 46-1 (filed in the case no. $    388,311.71
                                  18-82948 Claims Doc.)

TOTAL OF GENERAL UNSECURED CLAIMS                                 $    703,995.43
                       DEBTOR SARAI INVESTMENT CORPORATION’S
                    SUMMARY OF CLAIMS REGISTER (as of June 21, 2019)


Secured Claims
          Alabama Department of Revenue    Doc. 1-1                        $       6,416.92

          U.S. Internal Revenue Service    Doc. 5-1                        $     238,178.95

          Texas Workforce Commission       Doc. 6-3                        $      12,936.83

          Texas Workforce Commission       Doc. 14-1                       $      12,908.30

          TOTAL OF SECURED CLAIMS                                          $    270,441.00

Priority Unsecured Tax Claims
          Alabama Department of Revenue    Doc. 2-1                        $      40,718.06

          Alabama Department of Revenue    Doc. 3-1                        $         106.67

          U.S. Internal Revenue Service    Doc. 5-1                        $    2,327,562.73
(*est.)

          Michigan Dep’t of Treasury       Doc. 7-1                        $        2,572.77

          Alabama Department of Revenue    Doc. 9-1 (filed in the case no. $        8,529.76
                                           18-82948 Claims Doc.)

          Arkansas Department of Finance   Doc. 14-1 (filed in the case no. $       13,438.59
          And Administration               18-82948 Claims Doc.)

          TOTAL OF PRIORITY UNSECURED CLAIMS                               $    2,392,928.58

Unsecured Employee Wage /Benefits Claims
          Luke Henry Messer                Doc. 1-1 (filed in the case no. $       21,693.00
                                           18-82948 Claims Doc.)

          James Higgenbotham II            Doc. 5-1 (filed in the case no. $        9,767.80
                                           18-82948 Claims Doc.)

          Christian Cochran                Doc. 10-1 (filed in the case no. $        1,761.34
                                           18-82948 Claims Doc.)

          TOTAL OF PRIORITY UNSECURED CLAIMS                               $       33,222.14
General Unsecured Claims
      Alabama Department of Revenue      Doc. 2-1                        $      5,478.98

      Alabama Department of Revenue      Doc. 3-1                        $         61.00

      Michigan Dep’t of Treasury         Doc. 7-1                        $        246.76

      Baker Donelson                     Doc. 8-1                        $    106,525.04

      Texas Atty General                 Doc. 10-1                       $      6,007.88

      WW Contractors, Inc.               Doc. 12-1                       $          0.00

      Lisa Rogers                        Doc. 13-1                       $    350,000.00

      One Beacon Insurance               Doc. 4-1 (filed in the case no. $     52,973.00
                                         18-82948 Claims Doc.)

      Alabama Department of Revenue      Doc. 9-1 (filed in the case no. $      1,849.22
                                         18-82948 Claims Doc.)

      Arkansas Department of Finance     Doc. 14-1 (filed in the case no $       6,326.97
      And Administration                 18-82948 Claims Doc.)

      UnitedHealthcare Insurance Co.     Doc. 18-1 (filed in the case no. $    133,915.32
                                         18-82948 Claims Doc.)

      Oklahoma Tax Commission            Doc. 21-1 (filed in the case no. $       901.90
                                         18-82948 Claims Doc.)

      Pennsylvania Dep’t of Revenue      Doc. 22-1 (filed in the case no. $     3,269.05
                                         18-82948 Claims Doc.)

      Texas Comptroller of               Doc. 35-1 (filed in the case no. $      4,738.76
      Public Accounts                    18-82948 Claims Doc.)

      Silver Star Shopping Center, LLC   Doc. 41-1 (filed in the case no. $     21,574.04
                                         18-82948 Claims Doc.)

      U.S. Internal Revenue Service      Doc. 3-1 (filed in the case no. $        300.00
                                         18-82949 Claims Doc.)

      TOTAL OF GENERAL UNSECURED CLAIMS                                  $     694,167.92
